Title: To James Madison from Robert Slade, 24 September 1805
From: Slade, Robert
To: Madison, James


          
            Doctors Commons, 24h. Sept. 1805
          
          The Memorial of Robert Slade of Doctors Commons London Proctor Sheweth
          That your Memorialist was applied to in the Beginning of the year 1795 as a Proctor of the High Court of Admiralty of England and of the High Court of Appeals in Prize Causes by Samuel Bayard the Agent appointed by the Government of the United States of America to prosecute Claims and Appeals in Prize Causes on Behalf of Citizens of said States, to undertake in his said Capacity of Proctor the Management of certain Causes to be prosecuted by him as Claims and Appeals in the said Courts.
          That your Memorialist consenting to undertake the said Causes, the said Samuel Bayard as the Public Agent of the United States agreed to pay your Memorialist his regular and accustomed Bills in the same way as was done by his other Clients according to the constant Usage of his Profession and as there were a great many Causes the Expences of which would be very heavy it was also expressly stipulated by the said Samuel Bayard on Behalf of the Government of the said United States that your Memorialist was to be paid Twenty Pounds in each Cause on entering the Appeal, Eighty Pounds more on setting down the Cause for Hearing and the Remainder as soon as each Cause was actually heard and the Bill made out, though the said Samuel Bayard could not in his Capacity of Public Agent make himself personally responsible, yet he pledged the Faith of the American Government thereto, sanctioned by the Authority of Mr. Jay the American Minister then in London.
          That your Memorialist in consequence of such Agreement undertook the Management of the Causes entrusted to his Care by the said Public Agent and prosecuted the same with great Zeal and unremitted Diligence so as to receive the repeated Approbation of the said Samuel Bayard himself and also of his Successors in office.
          That notwithstanding the Pledge and Assurances given by the said Samuel Bayard to your Memorialist that he should be paid in the manner already stated as the said Causes were proceeded in, the Payments were suffered to run in Arrear, for want of his receiving Remittances from the Treasury of the United States in so much that on your Memorialist furnishing the said Samuel Bayard with a General Account on his leaving England, to return to America there was due to your Memorialist the accumulated Balance of:
          
            
              
              ⅌10174.12.0
              
            
            
              That the Balance due to your Memorialist on the 26th July 1799 was
              ⅌14184.13.8
            
            
              on the 31st Decr. 1799
              11332.11.9
            
            
              on the 31st Decr. 1801
              13362.14.9
            
          
          
          which last Balance was reduced by Degrees till the 11th October 1803 when it was Two Thousand Seven Hundred and Thirty two Pounds five Shillings and two Pence and which Sum is still justly due and owing to your Memorialist.
          That your Memorialist frequently applied to the said Samuel Bayard and also to Rufus King Esqre. the American Minister in London for Payments of Money on Account of said Causes in manner originally stipulated but without Effect notwithstanding your Memorialist was put to great Pecuniary Embarrassment to raise the Money necessary to carry on the said Causes.
          That after the Causes were finally heard in the Courts of Admiralty and Appeals they were referred by the Parties concerned to the Board of Commissioners appointed under the Treaty of Amity and Commerce concluded between the Governments of Great Britain and America to ascertain the Amount to be paid in each Cause by the British Government and the said Board of Commissioners having resolved that the British Government should only be subject to pay the Costs as taxed of the American Claimant Your Memorialist’s Bills were accordingly taxed to comply with the Regulation made by the said Board of Commissioners, but which could not in Law or Equity preclude your Memorialist or the other Proctors concerned for American Citizens from receiving the full Amount of a fair and regular Bill.
          That such Taxation being seldom adopted except for the sake of ascertaining the Costs necessarily incurred between Party and Party Cases where the Judge has seen fit to condemn one of them to pay the Costs of the other your Memorialist submits it cannot by any fair or liberal Construction be resorted to in the present Instances more especially as part of said Extra Costs have been occasioned by Payments actually disbursed in employing a third Counsel or otherwise with a View to benefit the Client.
          That your Memorialist confiding in the Liberality as well as Justice of the United States, the Honour of their Public Agents and the Fairness of his Bills did on the Delivery of his Accounts from Time to Time carry out their full Amount to the Debit of the United States noticing therein at the same Time the Sums deducted by the Registrars Taxation and no Objection having been made till the Period of final Settlement he considered the Acquiescence of the Agents successively appointed as an Admission that he would be paid his full Costs according to the general Practice of British Merchants in which Expectation he was confirmed by the Agents of the United States themselves accepting Payment of full Costs in many Instances from the Parties and by receiving the same himself by such of the Parties as occasionally of their own Accord came to a Settlement with your Memorialist.
          
          That George William Erving Esqre. the late Agent of the United States for Claims and Appeals having directed the Account between your Memorialist and the said States to be furnished to him in order to its being settled and the Balances discharged has refused to pay your Memorialist’s Bills as made out and charged by him to the Account of the United States, saying that he does not consider himself authorized to pay your Memorialist any Thing beyond the Costs as taxed under aforesaid Regulation of the Board of Commissioners.
          That prior to Mr. Bayards Return to the United States your Memorialist and the other Proctors to whom the Interests of the Citizens of said States in the Management of their Causes had been confided requested a personal Interview with the aforesaid Rufus King Esqre. with respect to the more regular Payment of their Costs in Future and the Taxation of them by the Registrar of the Court at which Interview Mr. King gave such Assurances of the Honor and Liberality of the government of the United States as induced them to rest satisfied that if the Bills were fairly made out and the Business properly conducted their said Extra Costs would be paid by the United States And your Memorialist craves leave for the Information of your Excellency to annex a Copy of the Minutes made on occasion of said Interview immediately after the same had taken Place the Original of which was signed by your Memorialist and the other Proctors present and now remains in their Custody.
          That Independent of the foregoing Considerations your Memorialist submits that the Loss of Interest alone on the Balances due to him on the Accounts delivered by him at different Times and to which he submits he is justly entitled would more than equal the Extra Costs in Question.
          That your Memorialist has moreover suffered a Loss of Two Thousand Pounds by the Failure and Bankruptcy of Messrs. Bird Savage and Bird the Bankers of the United States in consequence of his having consented to postpone for a few Days the Payment of an Order on them to that Amount received from the said Mr. Erving the Public Agent in part Payment of his Account and which Postponement he would not have agreed to if the Respectability of their Situation as Bankers to the United States had not induced him thereto.
          Under all these Circumstances your Memorialist trusts that the Government of the United States will order his Bills and Accounts to be settled and paid on the same Footing with other Clients, the Taxation of his Bills not being applicable to them and having been made solely in complia⟨nce⟩; with the Regulation of the Board of Commiss⟨ioners⟩; appointed by the Treaty of Amity and Commer⟨ce⟩; between the United States and Great Britai⟨n.⟩;
          
            Robert Slade
          
         